DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “speed control” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The term “speed control” is defined in paragraphs 0046 and 0048 of the specification of the instant application. The specification of the instant application states that the speed control consists of “A gear 154”, “an intermediate clutch 155”, “an epicyclic gear reduction 160” that includes “a planetary gear, however, a star gear could be used” including “A plurality of planet gears 164”, and “a ring gear 162” and “a sun gear”, all found in paragraph 0046 of the specification of the instant application. Paragraph 0048 also states that the speed control also includes “a hydraulic pump 172” which controls the speed of rotation of the gears, and Paragraph 0052 states that a friction brake can be used in replacement of the hydraulic pump.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “system for selectively providing a resistance” in claims 5 and 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The interpretation for this limitation can be found in paragraph 0048 where it states that that the resistance can be provided by “a hydraulic pump 172” which controls the speed of rotation of the gears, and Paragraph 0052 states that a friction brake can be used in replacement of the hydraulic pump.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control” in claims 9 and 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification fails to present any corresponding structure for “the control” as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 9 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide corresponding structure for the limitation “a control” as described in claims 9 and 14 and interpreted under 112(f). Thus “a control” is not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor or joint inventor at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said downstream most end" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claims 9 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claim limitation “the control” invokes 112(f). However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to disclose any corresponding structure for the control. Therefore, the claim is indefinite and is rejected under 35 USC 112(b).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe (US 20130247539) in view of Sengar (US 20090196736) and further in view of Poole (US 4086019).
Regarding claim 1, Hoppe discloses a gas turbine engine with a compressor section having a low pressure compressor and a high pressure compressor (Fig. 1, item 16 shows a low pressure compressor and item 26 shows a high pressure compressor) and an external component being driven by a shaft in the engine through an epicyclic gear system (Par. 0008). However, it does not explicitly disclose a cooling air system with a tap from a location upstream the end of the hpc, a boost compressor being the external component, and there being a speed control for changing the relative speed between an input and an output to the epicyclic gear system..
Hoppe and Sengar are analogous prior art because they both describe turbine arrangement systems with external components. Sengar teaches a cooling air system with a tap from a location upstream the downstream end of the high pressure compressor (Fig. 3 shows a tap (226) upstream the high pressure compressor) the tap passing air to a boost compressor (Fig. 3, item 226 shows air passing to the booster compressor 242), and passing the air to a location to be cooled (Par. 0018 states that the line 228 passes cooling fluid to the turbine). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of Hoppe to have the cooling and booster compressor system of Sengar because the system of Sengar provides better cooling efficiency, eliminates the issue of hot air back flow into the cooling stream (Pars. 0002, 0010, and 0012). Further, it would be obvious to use the external component drive and gear system to drive the booster compressor because it would eliminate the need for a motor to drive the booster compressor and would thereby decrease the external energy usage.
Hoppe in view of Sengar and Poole are analogous prior art because they both describe compressors and their gearing systems. Poole teaches the use of a friction gear (Claim 3) to brake the transmission, which would allow the system to change the relative speed between an 
Regarding claim 2, Hoppe in view of Sengar and further in view of Poole teaches that the epicyclic system is a planetary gear system (Hoppe Par. 0009).
Regarding claim 3, Hoppe in view of Sengar and further in view of Poole teaches that the shaft rotates with the high pressure compressor to drive a power takeoff to drive the epicyclic system (Hoppe Pars. 0006-0008 describe that both the low speed shaft and high speed shaft (low coupled to the LPC and high coupled to the HPC) are coupled to the epicyclic gear system).
Regarding claim 4, Hoppe in view of Sengar and further in view of Poole teaches that the shaft rotates with the low pressure compressor to drive a power takeoff to drive the epicyclic system (Hoppe Pars. 0006-0008 describe that both the low speed shaft and high speed shaft (low coupled to the LPC and high coupled to the HPC) are coupled to the epicyclic gear system).
Regarding claim 5, Hoppe in view of Sengar and further in view of Poole teaches a system for selectively providing resistance to one of the gears (Poole Claim 3 describes the use of a friction gear to brake the transmission, which selectively provides resistance to one of the gears).
Regarding claim 6, Hoppe in view of Sengar and further in view of Poole teaches that one of the gears is a ring gear (Hoppe Par. 0009).
Regarding claim 10, Hoppe in view of Sengar and further in view of Poole teaches that a friction brake provides said resistance to rotation of said ring gear (Poole Claim 3 brakes the system, and thereby provides resistance to the ring gear).
Regarding claim 13, Hoppe in view of Sengar and further in view of Poole teaches that a friction brake provides said resistance to rotation of said one of said gears (Poole Claim 3 brakes the system, and thereby provides resistance to the ring gear).
Regarding claim 14, Hoppe in view of Sengar and further in view of Poole teaches a control selectively controlling the resistance (Poole Claim 3 brakes the system, and thereby provides resistance to the gear system) such that the boost compressor rotates at higher speeds during higher power operation of the gas turbine engine, and is rotating at slower speeds during lower power operation (The booster turbine is intended to provide cooling to the turbine based on demand, so when the turbine is running higher and the coolant pressure is higher than the boost compressor will be running at a higher speed, further the epicyclic gear system is linked with both spools, so as the spools rotate faster for higher operation then the compressor will be spinning faster).
Regarding claim 15, Hoppe in view of Sengar and further in view of Poole teaches that the speed control changes the relative speeds between the input and the output to achieve a desired pressure in the air passing to the location to be cooled (it teaches that the air is passing through compressors, which serve the purpose of controlling desired pressures).
Regarding claim 16, Hoppe in view of Sengar and further in view of Poole teaches that the shaft rotates with the low pressure compressor to drive a power takeoff to drive the epicyclic system (Hoppe Pars. 0006-0008 describe that both the low speed shaft and high speed shaft (low coupled to the LPC and high coupled to the HPC) are coupled to the epicyclic gear system).
Regarding claim 17, Hoppe in view of Sengar and further in view of Poole teaches that the speed control changes the relative speeds between the input and the output to achieve a desired pressure in the air passing to the location to be cooled (it teaches that the air is passing through compressors, which serve the purpose of controlling desired pressures).
Regarding claim 18, Hoppe in view of Sengar and further in view of Poole teaches that the speed control incorporates a system for selectively providing a resistance to one of the gears in the epicyclic gear system (Poole teaches the use of a friction gear (Claim 3) to brake the transmission, which is a system for selectively providing resistance to one of the gears).
Regarding claim 19, Hoppe in view of Sengar and further in view of Poole teaches that one of the gears is a ring gear (Hoppe Par. 0009).

Allowable Subject Matter
Claims 7-8, 11, 12, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While a friction brake was found that provided resistance to the system, there was nothing found that used a hydraulic pump reaction to provide resistance to the gear system. While there might be some cases where pumps can have uses in turbine engines, there was nothing found that specifically used one as a resistive element for a gearing system of a boost compressor. There also does not seem to be any reason why it would have been obvious to add a pump to the system, as something like a friction brake is much cheaper and could work just as well.
9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745